113 F.3d 1238
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John L. Henss, Appellant,v.G. Dean GARLAND, Appellee.
No. 96-2829.
United States Court of Appeals, Eighth Circuit.
Submitted April 29, 1997.Filed May 14, 1997.

Appeal from the United States District Court for the Southern District of Iowa.
Before McMILLIAN, FAGG and LOKEN, Circuit Judges.
PER CURIAM.


1
John Henss appeals from the district court's1 affirmance of the bankruptcy court's2 denial of exemptions Henss claimed for a homestead and for his interest in an employee stock ownership plan.  Having reviewed the record and the parties' submissions, we affirm the judgment for the reasons set forth in the bankruptcy court's thorough opinion.  See 8th Cir.  R. 47B.



1
 The HONORABLE CHARLES R. WOLLE, Chief Judge, United States District Judge for the Southern District of Iowa


2
 The HONORABLE RUSSELL J. HILL, Chief Judge, United States Bankruptcy Court for the Southern District of Iowa